Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 1 of 9 PageID #: 5699



                          UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  SCOTT T. BALLOCK

                 Plaintiff,                                   Case No.: 1:17-CV-52

  v.                                                          JURY TRIAL REQUESTED

  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,

                 Defendants.

                         PLAINTIFF’S RESPONSE TO DEFENDANT KIEF’S
                                 SECOND MOTION IN LIMINE

         Pursuant to order (Doc 88), the Plaintiff responds to the second motion in limine filed on

  behalf of Sgt. Kief:

  I.     INTRODUCTION

         The veracity of the allegations Sgt. Kief and Ellen Costlow shared with the FBI about Scott

  Ballock are material to Scott Ballock’s causes of action. Dr. Cooper-Lehki is a disinterested

  witness of exceptional credentials in helping the jury understand the ill motive and deceptive

  methods Ellen Costlow employed to try and deny Scott Ballock his children and his career. Her

  investigation explains the nature of Scott Ballock’s communications that were used against him

  by Sgt. Kief and Ellen Costlow and puts the lie to the worst allegations they shared with the FBI.

         II.     BACKGROUND

         Christi L. Cooper-Lehki, D.O., is a forensic psychiatrist special interest in Battered Woman

  Syndrome, was appointed at the request of Ellen Ruth Costlow. The doctor evaluated Ms. Costlow,

                                                  1
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 2 of 9 PageID #: 5700



  Scott Ballock and their children between March and August of 2013. She testified and wrote a

  report.

            The fact Dr. Cooper-Lehki did not treat Scott Ballock or Ellen Costlow is of no moment.

  Her report shows she performed a forensic evaluation over many months and provided her

  recommendation to the family court about child custody as well as her findings on the allegations

  of abuse leveled against Scott Ballock by Ellen Costlow. These allegations were only provided to

  the FBI because Sgt. Kief notified them of the planned arrest of Scott Ballock and the reasons for

  that arrest. But for Sgt. Kief’s initiative the FBI would never have become involved.

            Sgt. Kief denies ever reading Dr. Cooper-Lehki’s report. He relied on the electronic

  communications exchanged by Scott Ballock and Ellen Costlow to prosecute Mr. Ballock. Had he

  performed an adequate investigation, simply questioned Ellen Costlow in some meaningful way,

  he would have understood that Dr. Cooper-Lehki had already finished a many-month-long

  investigation, including a review of the emails at issue. He would also have understood that the

  communications were subject to review and injunctive action by the family court. More important

  still, he would have understood he was in collaboration with a person diagnosed with Borderline

  Personality Disorder, a person who routinely manifested sociopathic traits, including lying and

  otherwise deceiving people to have her way. He would also have learned that Ellen Costlow was

  highly motivated to harm Scott Ballock, as she in fact did, with Sgt. Kief’s assistance. Had Sgt.

  Kief inquired rather than hasten to arrest Scott Ballock, his findings and training would have told

  him to leave the whole matter in the hands of the family court, guided by Dr. Cooper-Lehki’s

  forensic investigation. Sgt. Kief’s willful refusal to follow State Police policies and procedures
                                                   2
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 3 of 9 PageID #: 5701



  obliged him to inquire and follow up. He was a veteran officer who well knew he was obliged to

  speak with all knowledgeable witness, especially the accused if possible. He admitted this was not

  done. Sgt. Kief’s duty as a law enforcement officer set a higher standard than to rely wholesale on

  the word of Ellen Costlow.

         Sgt. Kief had many options on how to proceed with a complaint that arose from family

  court proceedings. After inquiring of Trooper Chris Berry about his relationship with Ellen

  Costlow, Sgt. Kief gave her a call and so began a relationship that spanned some four years and

  cost Scott Ballock his career with the FBI.

         Yes, the family court declined to allow Scott Ballock to use the report Dr. Cooper-Lehki

  submitted. In fact, an assistant prosecutor appeared at the hearing to persuade Judge Minor to that

  decision. The report was exculpatory, and it was inappropriate to deny him the use of it, no doubt

  contributing to the decision to later dismiss the charges once it all came to the attention of the

  elected prosecutor.

         The Office of Professional Responsibility (OPR) has shifted positions on the termination

  decision, but the letter of March 5, 2019 clearly and explicitly identifies charges of abuse related

  by Ellen Costlow to the FBI. Her allegations of physical and emotional abuse were false,

  defamatory and slanderous. Dr. Cooper-Lehki’s investigation bore that out.

         III.    STANDARD OF DECISION

         There is no dispute in this respect. The Court has broad discretion, more than enough to

  allow Scott Ballock to present his case without unfair prejudice or confusion.

                                                   3
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 4 of 9 PageID #: 5702



         IV.     ARGUMENT

         In its report, the OPR rejected Dr. Cooper-Lehki’s findings, saying she did not do a

  thorough enough investigation. The OPR’s characterization is not binding on the Disciplinary

  Review Board (DRB) and Dr. Cooper-Lehki’s report details an impressive number of witnesses,

  materials and time spent investigating the facts. Based on her testimony in family court, Scott

  Ballock anticipates she will testify this was the most thorough-going investigation she ever

  performed. Moreover, it is difficult to understand how the OPR could discount the psychiatric

  expertise Dr. Cooper-Lehki brought to her work.

         The OPR’s flawed view is an example of why the Plaintiff’s cause of action for interference

  with a contractual relationship accrued when the FBI was notified of the criminal charges, not once

  the OPR found against Scott Ballock. Indeed, had the appeal been successfully concluded before

  the trial of this matter, Scott Ballock would still be entitled to proceed. Putting him through the

  process of the administrative action was damage per se.

         The jury is not bound by the OPR’s assessment of Dr. Cooper-Lehki’s work and findings.

  It would be unfairly prejudicial if the jury were to be left only with the findings of the

  administrative prosecutor. The report authored by Dr. Cooper-Lehki was submitted and reviewed

  by the OPR and the DRB. To allow the defense to argue that the OPR has the final word on Dr.

  Cooper-Lehki’s work would be manifestly unjust.

         As to the electronic communications, texts and emails, Dr. Cooper-Lehki will testify that

  she reviewed every single one. In family court she said she thought they evidenced co-dependent

                                                  4
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 5 of 9 PageID #: 5703



  features and were remarkably restrained given the extreme harms Ellen Costlow was visiting upon

  the children.

          Credibility is always relevant. In her deposition, the Defendant Costlow said she never told

  Christi Cooper-Lehki that Scott Ballock forced or coerced her into having extramarital sex with

  other men. Yet, this is what she told the FBI as well as Dr. Cooper-Lehki. In fact, this was part of

  Ellen Costlow’s falsified Battered Woman Syndrome claim against Scott Ballock.

          In her deposition, Defendant Costlow said Dr. Cooper-Lehki diagnosed her as suffering

  only from anxiety associated with the divorce and said this was normal. Dr. Cooper-Lehki will

  refute this in significant respects. Likewise, in her deposition, Ms. Costlow claimed to have

  never known that Dr. Cooper-Lehki diagnosed her with Borderline Personality Disorder or

  Paraphilia. This is not true, either.

          In her deposition, Costlow said she had no idea why medical professionals at WVU

  Hospital and Chestnut Ridge would have written that Costlow claimed her son tried to physically

  harm her. Costlow claimed that all she told hospital personally was that she was worried because

  he was so sad, and she was afraid he might harm himself. Dr. Cooper-Lehki will dispute this. Ms.

  Costlow also testified in deposition that she never coached her daughter to lie to authorities and

  that they must have been told by Scott Ballock to tell this lie. Dr. Cooper-Lehki will refute this as

  well. These are examples of sociopathic behavior, ultimately intended to harm Scott Ballock.

          As to the audio recordings recovered from Kenny Ice, Jr.’s cellphone, defense counsel

  questioned whether they are authentic. Dr. Cooper-Lehki listened to those and she discussed them

                                                   5
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 6 of 9 PageID #: 5704



  with both Ellen Costlow and Kenny Ice, Jr. who admitted they were authentic and described the

  events they evidenced.

          The Defendant, Kief argues that Dr. Cooper-Lehki was not timely disclosed as an expert.

  First, she is not being sponsored as a retained expert. Her role in the case has been known from

  the start of discovery. She was included in the Plaintiff’s initial discovery disclosures served

  October 6, 2017. Likewise, her report has been available since the United States Magistrate Judge

  was presiding. She was available for anyone to depose. There is no basis for arguing surprise or

  rule violations.

          V. CONCLUSION

          Dr. Cooper-Lehki nor Plaintiff’s counsel has any desire to mislead or confuse the jury. This

  witness poses no credible risk on that account. To the contrary, she can assist the jury in

  understanding the evidence cited by the OPR in making its decision to terminate Scott Ballock.

          Moreover, should she testify in the trial of this case, Dr. Cooper-Lehki’s testimony could

  be offered to the DRB in the administrative litigation, as could the testimonies of Ellen Costlow

  and Sgt. Kief.


  /S/Charles J. Crooks
  Charles J. Crooks, Esquire
  Crooks Law Firm PLLC
  244 Pleasant Street
  Morgantown, WV 26505
  Counsel for Plaintiff
  WV State Bar # 4633
  Phone (304) 282-1039

                                                   6
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 7 of 9 PageID #: 5705



  Charles@crookslawfirm.org




                                        7
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 8 of 9 PageID #: 5706



                             UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK                                               Case No.:     1:17-CV-52

         Plaintiff,

  v.                                                            JURY TRIAL REQUESTED

  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,


         Defendants.

                                  CERTIFICATE OF SERVICE

         I, Charles J. Crooks, Esq., counsel for the Plaintiff, Scott T. Ballock, hereby certify that

  on the 12th day of December 2019, I delivered the foregoing “PLAINTIFF’S RESPONSE TO

  DEFENDANT KIEF’S SECOND MOTION IN LIMINE,” with the Clerk of the Court and

  served the same by email upon the following:

  P. Todd Phillips, Esq.
  P. Todd Phillips & Associates
  235 High Street
  Suite 322
  Morgantown, WV 26505
  ToddPhillips.law@gmail.com

  Counsel for Defendant,
  Ellen Ruth Costlow

  And

  Mark G. Jeffries (WV Bar No. 11618)
  Steptoe & Johnson PLLC
  400 White Oaks Blvd.
  Bridgeport, WV 26330-4500
  Mark.jeffries@steptoe-johnson.com
                                                   8
Case 1:17-cv-00052-IMK-MJA Document 161 Filed 12/12/19 Page 9 of 9 PageID #: 5707




  Monté L. Williams (WV Bar No. 9526)
  Steptoe & Johnson PLLC
  P.O. Box 1616
  Morgantown, WV 26507-1616
  (304) 598-8000
  Monte.williams@steptoe-johnson.com

  Co-counsel for Defendants State Trooper
  Michael Kief

  /s/ Charles J. Crooks




                                            9
